DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Acknowledgement is made of the amendment received 6/30/22. Claims 1-17 are pending in this application.   

Response to Arguments
Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive.  
Applicant argues (page 2) that Nakada does not meet the terms of the Heusler alloy of the claims.  The examiner respectfully disagrees. Applicant repeatedly mischaracterizes the rejection in the following ways:  Applicant alleges that Mn and Si are within the terms of Z, however the Examiner clearly identifies Si as Z (see first bullet of page 4 of the Nonfinal rejection dated 3/30/22) and Mn as the substitution element. (see third bullet of page 4 of the Nonfinal rejection dated 3/30/22). 
Applicant argues (page 2) that Nakada's Heusler alloy does not contain a substitution element, let alone an element different from the Z element, let alone such a different element having a smaller magnetic moment than Co. The examiner respectfully disagrees.  As stated in the third bullet of page 4 of the Nonfinal rejection dated 3/30/22 the substitution element is Mn which is a paramagnet and hence has a smaller magnetic moment that Co (a ferromagnet). 
Applicant argues (page 2) that the composition ratio in the general formula is not necessarily the same. The examiner respectfully disagrees, as was detailed in the second bullet of page 4 of the Nonfinal rejection dated 3/30/22.  Applicant further argues (page 3) that the Nakada's Heusler alloy does not have the numerical limitation of the configuration corresponding to the coefficient  of Fe, and does not have the same correspondence between  and . And the conditions for  do not correspond to the present invention.  This argument is not persuasive because it has been held that a specific example in the prior art which is within a claimed range anticipates the range (see MPEP 2131.03-I), as such, Nakada’s teaching anticipates the claimed ranges.
Applicant argues (page 3) that none of the Examples according to Nakada's Heusler alloy in Table 1 meet the terms of the present claims. This argument is not persuasive because the Examiner did not rely on Table 1
Applicant argues (page 3) that the superiority of the present invention is demonstrated by comparative data in the specification. This argument is not persuasive because the claim is anticipated and Nakada teaches every element required by the claim under its broadest reasonable interpretation. Since the claim is anticipated, any unexpected properties are immaterial.
Applicant argues (page 3) that that the results 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 12, 13 and 17 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Nakada et al. (US Patent Application Publication No 2018/0254409) hereinafter referred to as Nakada. 
Per Claim 1 Nakada discloses a magnetoresistance effect element device, comprising
a first ferromagnetic layer (13); (see figure 1)
a second ferromagnetic layer (15); and 
a non-magnetic layer (14) positioned between the first ferromagnetic layer and the second ferromagnetic layer, wherein 
at least one of the first ferromagnetic layer and the second ferromagnetic layer is a Heusler alloy in which a portion of elements of an alloy represented by Co2FeZ is substituted with a substitution element, in which (see [0038] which teaches Co2Mn-xFexSi (2 < +  < 2.6 and  > x).  The examiner notes that the reference and the application use the same variables for different meanings, specifically, the Applicant’s “” corresponds to Nakada’s “x”, hence to avoid confusion, the variable “" of Nakata is re-labelled as “y”)
Z is one or more elements selected from the group consisting of Mn, Cr, Al, Si, Ga, Ge, and Sn, (Nakada [0038] Co2Mny-xFexSi Z corresponds to Si.) 
 and  satisfy 2.3 ≤  + ,  < , and 0.5 <  <1.9, (see [0038] which teaches 2 < y +  < 2.6 and y > x.  There is considerable overlap between these ranges, for example when  = y = 1 and  = 1.3 which is identical for the reference and the applicant)  
the substitution element is an element different from the Z element and has a smaller magnetic moment than Co ([0038] teaches Co2Mny-xFexSi where the substitution element is Mn (a paramagnet) which has a smaller magnetic moment than Co (a ferromagnet).)
Per Claim 12 Nakada discloses the device of claim 1 including where  and satisfy 2.3 <  +  < 2.66. There is considerable overlap between these ranges, for example when  = y = 1 and  = 1.5 which is identical for the reference and the applicant
Per Claim 13 Nakada discloses the device of claim 1 including where  and satisfy 2.45 <  +  < 2.66. There is considerable overlap between these ranges, for example when  = y = 1 and  = 1.5 which is identical for the reference and the applicant
Per Claim 17 Nakada discloses a Heusler alloy in which a portion of elements of an alloy represented by Co2FeZ is substituted with a substitution element, (see [0038] which teaches Co2Mn-xFexSi (2 < +  < 2.6 and  > x).  The examiner notes that the reference and the application use the same variables for different meanings, specifically, the Applicant’s “” corresponds to Nakada’s “x”, hence to avoid confusion, the variable “" of Nakata is re-labelled as “y”) wherein
Z is one or more elements selected from the group consisting of Mn, Cr, Al, Si, Ga, Ge, and Sn, (Nakada [0038] Co2Mny-xFexSi Z corresponds to Si.) 
 and  satisfy 2.3 ≤  + ,  < , and 0.5 <  <1.9, (see [0038] which teaches 2 < y +  < 2.6 and y > x.  There is considerable overlap between these ranges, for example when  = y = 1 and  = 1.3 which is identical for the reference and the applicant)  
the substitution element is an element different from the Z element and has a smaller magnetic moment than Co ([0038] teaches Co2Mny-xFexSi where the substitution element is Mn (a paramagnet) which has a smaller magnetic moment than Co (a ferromagnet).) 
Allowable Subject Matter
Claims 2-11 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894